TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 18, 2013



                                      NO. 03-13-00544-CV


                                  The City of Austin, Appellant

                                                  v.

                            Starr Colorado Partners, L.P., Appellee




         APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




THIS DAY came on to be submitted to this Court appellant’s agreed motion to dismiss the

appeal in the above cause, and the Court having fully considered said motion, and being of the

opinion that same should be granted: IT IS THEREFORE considered, adjudged and ordered

that said motion is granted, and that the appeal is dismissed. It is FURTHER ordered that the

appellant pay all costs relating to this appeal, both in this Court and the court below; and that this

decision be certified below for observance.